            Case 2:19-mj-00164-EJY Document 23 Filed 08/25/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE A. TANAKA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14655
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Benjamin Saul Stewart

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:19-mj-164-EJY

12                  Plaintiff,                                STIPULATION TO CONTINUE
                                                               STATUS CHECK HEARING
13          v.
                                                                    (Fourth Request)1
14   BENJAMIN SAUL STEWART,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Katherine A. Tanaka, Assistant Federal Public Defender, counsel for Benjamin Saul
21   Stewart, that the Status Check Hearing currently scheduled on August 25, 2020 at 1:30 p.m., be
22   vacated and continued to a date and time convenient to the Court, but no sooner than ninety
23   (90) days.
24
25
26          1
              This is the first filed, stipulated request for a continuance. The Court has granted
     three prior orally-requested continuances. ECF Nos. 19–21.
           Case 2:19-mj-00164-EJY Document 23 Filed 08/25/20 Page 2 of 3




 1          This Stipulation is entered into for the following reasons:
 2          1.     Mr. Stewart is homeless. Attempts to reach him have been unsuccessful.
 3   Defense counsel requests more time to continue attempts to get in contact with defendant and
 4   to allow defendant to complete all remaining court ordered conditions.
 5          2.     The defendant is not in custody.
 6          3.     The parties agree to the continuance.
 7          This is the fourth stipulated request for a continuance of the status check hearing.
 8          DATED this 24th day of August, 2020.
 9
10    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
11
12    By /s/ Katherine A. Tanaka                      By /s/ Rachel Kent
      KATHERINE A. TANAKA                             RACHEL KENT
13    Assistant Federal Public Defender               Special Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
           Case 2:19-mj-00164-EJY Document 23 Filed 08/25/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-mj-164-EJY
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     BENJAMIN SAUL STEWART,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the status check hearing currently scheduled for

11   Wednesday, August 25, 2020, at 1:30 p.m. be vacated and continued to November 23, 2020

12   at the hour of 2:00 p.m. in Courtroom 3C.

13          DATED this 25th day of August, 2020.

14
15
                                                 UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
